Citation Nr: 0533398	
Decision Date: 12/09/05    Archive Date: 12/30/05

DOCKET NO.  02-03 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for lumbar strain and 
degenerative disc disease (DDD) of the lumbar spine.  

2.  Entitlement to service connection for DDD of the cervical 
spine.  

3.  Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran had active service from October 1974 to May 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO), which reopened the claim for service 
connection for lumbar strain and DDD of the lumbar spine, but 
denied the claim on the merits, and also denied the claims of 
service connection for DDD of the cervical spine, and 
fibromyalgia.  

In August 2004, the veteran testified before the undersigned 
Veterans Law Judge (VLJ) at a Travel Board hearing.  A 
transcript of that hearing is of record in the claims file.  

In January 2005, the Board remanded the claims for further 
development.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims have been obtained.  

2.  There is no competent medical evidence of record that 
links the veteran's lumbar strain or DDD of the lumbar or 
cervical spines with active service or with a service-
connected disability.  

3.  There is no competent medical evidence of record that 
links the veteran's fibromyalgia with service or with a 
service-connected disability.  


CONCLUSIONS OF LAW

1.  Lumbar strain and DDD of the lumbar and cervical spines 
are not due to or aggravated by active service, nor is it 
secondary to a service-connected disability.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.310(2005).

2.  Fibromyalgia is not due to, or aggravated by, active 
service, nor is it secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show her entitlement to 
the claims on appeal via RO letters issued in June 2001 and 
January 2005, October 2001 rating decision, the February 2002 
statement of the case (SOC), and the May 2002 and 
December 2002 supplemental statements of the case (SSOC).  In 
addition, the RO letters, the SOC, and the SSOCs, provided 
the veteran with specific information relevant to the VCAA.  
Thus, no further notices are required.  See Quartuccio, 
supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claims or might be pertinent to the bases of 
the claims, has been submitted, identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to her 
claims.  By the informational letters, the rating decision, 
the SOC, and SSOC, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claims discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Although that was not done in the instant claim, the Board 
concludes, that to proceed to a decision on the merits would 
not be prejudicial to the appellant in this instance.  The 
veteran was also given the opportunity to testify at hearing, 
which she did before the undersigned.  

Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in her possession. 


Service Connection 

The veteran and her representative assert, in essence, that 
service connection for her lumbar strain and DDD of the 
lumbar and cervical spine disorders are a result of her 
active duty service.  The veteran also testified that her 
cervical spine disorder was the result of her lumbar spine 
disorder.  Additionally, the veteran maintains that her 
fibromyalgia is due to her active service , or in the 
alternative, a manifestiation of her endometriosis.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  

In Allen, the Court indicated that the term "disability" as 
used in 38 U.S.C.A. § 1110 "... refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  The Court then concluded that "... pursuant to 
§ 1110 and § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.  

As for the lumbar and cervical spine conditions, these claims 
must fail.  As for the veteran's cervical spine, there were 
no findings, treatment, or diagnoses for a cervical spine 
disorder in service.  As for her lumbar complaints, the 
veteran was seen on several occasions in service with lumbar 
complaints.  A history was also given indicating, in 
pertinent part, that she was kicked in the back prior to 
service and ruptured her spleen, with no residual affects.  
Further, in 1975, she was seen for recurrent low back pain.  
On one occasion after a hospitalization, the veteran went 
home for leave.  She fell down the police headquarters 
concrete stairs.  During the visit, she also fell down her 
grandmother's wooden steps.  Nevertheless, the x-rays in 
March 1975, were essentially normal and the diagnosis was 
lumbar back pain, probably postural.  In May 1975, at service 
discharge, findings of recurrent back pain stemming from 
being kicked in the back at age 15, were noted.  It was noted 
that the veteran was told by her recruiter not to mention her 
back injury on enlistment physical.  A notation of the falls 
exacerbating her back condition was also indicated on 
discharge medical history.  It was noted that the low back 
pain resolved and returned to pre enlistment state.  

After service, the veteran was treated for both her lumbar 
and cervical spine disorders.  At an August 2004 Travel Board 
hearing, the veteran testified that she had continued back 
problems prior to pregnancy just before service discharge and 
thereafter.  She maintained that the condition worsened after 
discharge and continued to the present.  She also testified 
that her cervical spine condition was the result of her 
lumbar spine condition.  

Pursuant to a May 2005 VA examination, a complete VA physical 
examination was performed with a full review of the claims 
folder.  The VA examiner indicated, in pertinent part, that 
the veteran was diagnosed with DDD at L4-5 and cervical 
spondylosis.  It was the examiner's medical opinion that the 
veteran's chronic back disorder, both lumbar and cervical, 
was not related to her eight months on active duty.  

After a thorough review of the record, it is clear that 
neither the veteran's cervical or lumbar spine disorders were 
the result of service.  Although there were complaints in 
service with regard to the veteran's lumbar disorder, 
whenever the lumbar spine was evaluated, it was found to be 
essentially normal.  At no time in the medical evidence has 
the veteran's cervical spine been related to her lumbar 
spine.  Moreover, the most recent VA examination found no 
reason to associate either disability with service.  Only the 
veteran's statements associate the veteran's lumbar and 
cervical spine conditions with service and her cervical spine 
condition with her lumbar spine condition.  It is well 
established that laypersons cannot provide competent evidence 
when an expert opinion is required, as is the case with 
establishing the etiology or diagnosis of a medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Therefore, service connection is not warranted for lumbar and 
cervical spine disorders due to service, nor is the veteran's 
cervical spine disorder secondary to a service-connected 
disability.  

As for the veteran's claim for service connection for 
fibromyalgia, this claim, too, must fail.  A review of the 
service medical records shows no findings, treatment, or 
diagnoses of fibromyalgia.  There was a history of 
endometriosis in service.  

After service, a September 2000, McLaren Regional Medical 
Center report, was associated with the claims folder.  It 
indicates, in pertinent part, that the veteran had 
fibromyalgia for more than eight years.  

In August 2004, the veteran testified at a Travel Board 
hearing.  During that hearing, the veteran raised the 
contention that her fibromyalgia was a manifestation of her 
endometriosis she had in service.  Physical examination 
indicated that the veteran was diagnosed with fibromyalgia in 
1994, 19 years after service.  The examiner opined during the 
examination that the veteran's fibromyalgia was not as likely 
related to her eight months of active service.  

Again, there was no medical evidence showing that the 
veteran's fibromyalgia was related to service or to her 
endometriosis.  Specifically, the veteran's fibromyalgia was 
diagnosed many years after service.  Additionally, not only 
is the veteran's fibromyalgia not shown to be related to her 
endometriosis, the veteran's endometriosis is not service-
connected.  Only the veteran has associated her fibromyalgia 
with service and with her endometriosis.  She does not have 
the medical expertise to determine the etiology of the 
disability.  See Espiritu.  

Based on the foregoing, service connection is not warranted 
for fibromyalgia on a direct basis or due to a service-
connected disability.  




ORDER

Service connection for lumbar strain and DDD of the lumbar 
and cervical spines on a direct basis or due to a service-
connected disability is denied.  

Service connection for fibromyalgia on a direct basis or due 
to a service-connected disability is denied.  





____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


